
	
		II
		111th CONGRESS
		1st Session
		S. 1336
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to provide for
		  disposal of controlled substances by ultimate users and care takers through
		  State take-back disposal programs, to amend the Federal Food, Drug, and
		  Cosmetic Act to prohibit recommendations on drug labels for disposal by
		  flushing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Drug Disposal Act of
			 2009.
		2.State take-back
			 disposal programs
			(a)In
			 generalPart C of the
			 Controlled Substances Act (21 U.S.C. 821 et seq.) is amended by adding at the
			 end the following:
				
					312.State take-back
				disposal programs
						(a)In
				generalNot later than 1 year
				after the date of the enactment of this section, the Attorney General shall
				promulgate regulations to authorize an ultimate user or care taker to dispose
				of a controlled substance in accordance with a State program described in
				subsection (b).
						(b)State
				programs
							(1)Models;
				individualized programsThe
				regulations under subsection (a) shall—
								(A)include 5 model
				State programs under which an ultimate user or care taker may dispose of an
				unused or partially used controlled substance through delivery to a designated
				facility; and
								(B)allow a State to work with the Attorney
				General to devise an alternative program for such disposal that—
									(i)best suits the
				State; and
									(ii)as determined by
				the Attorney General, is consistent with this section.
									(2)RequirementsEach
				program under paragraph (1) shall—
								(A)require a State to
				enact legislation as a prerequisite to adopting and implementing such
				program;
								(B)protect the public
				safety;
								(C)allow ultimate
				users and care takers to dispose of controlled substances through persons other
				than law enforcement personnel;
								(D)incorporate
				environmentally sound practices for disposing of controlled substances (by
				means other than flushing down a public or private wastewater treatment system
				or disposing in a municipal solid waste landfill);
								(E)be cost effective
				for the State;
								(F)include convenient
				take-back options for urban and rural locations; and
								(G)not restrict the
				funding which a State may use to implement the program.
								(3)Other drugs and
				biologicsA program under
				paragraph (1) may, at the State's option, apply to a drug or biological product
				other than a controlled substance to the same extent and in the same manner as
				such program applies to a controlled substance. For purposes of this paragraph,
				the terms drug and biological product have the
				meanings given to those terms in section 201 of the Federal Food, Drug, and
				Cosmetic Act and section 351 of the Public Health Service Act,
				respectively.
							(c)DefinitionIn
				this section, the term care taker—
							(1)means a person
				responsible for taking care of one or more individuals or animals, including
				through provision of controlled substances; and
							(2)may include a
				physician or other health care professional, a veterinarian, a long-term care
				facility, a nursing home, a hospital, a jail, or a
				school.
							.
			(b)GAO
			 reportThe Comptroller General of the United States shall—
				(1)collect data on
			 the State take-back disposal programs implemented pursuant to section 312 of
			 the Controlled Substances Act, as added by subsection (a); and
				(2)not less than
			 every 4 years, submit findings and recommendations to the Congress regarding
			 such programs.
				(c)Conforming
			 amendmentThe table of
			 contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970
			 (Public Law 91–513; 84 Stat. 1236) is amended by inserting after the item
			 relating to section 311 the following:
				
					
						Sec. 312. State take-back disposal
				programs.
					
					.
			3.No labeling
			 recommendations to dispose of drugs and biological products by
			 flushing
			(a)DrugsSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the
			 following:
				
					(w)No labeling
				recommendations To dispose by flushingIn approving an application for a drug
				under this section, the Secretary shall ensure that the labeling for such drug
				does not include any recommendation or direction to dispose of the drug by
				means of a public or private wastewater treatment system, such as by flushing
				down the
				toilet.
					.
			(b)Biological
			 productsSection 351 of the
			 Public Health Service Act (42 U.S.C. 262) is amended by adding at the end the
			 following:
				
					(k)No labeling
				recommendations To dispose by flushingIn licensing any biological product under
				this section, the Secretary shall ensure that the labeling for such product
				does not include any recommendation or direction to dispose of the product by
				means of a public or private wastewater treatment system, such as by flushing
				down the
				toilet.
					.
			(c)Drugs and
			 biological products already marketed
				(1)Labeling
			 revisionWith respect to drugs and biological products that are
			 legally marketed under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321
			 et seq.) or part F of title III of the Public Health Service Act (42 U.S.C. 262
			 et seq.) as of the date of the enactment of this Act, the Secretary of Health
			 and Human Services, acting through the Commissioner of Food and Drugs—
					(A)shall conduct a
			 review of the labeling of such drugs and biological products; and
					(B)for any such
			 labeling that includes a recommendation or direction to dispose of the drug or
			 biological product by means of a public or private wastewater treatment system,
			 such as by flushing down the toilet, shall order the labeling to be revised to
			 exclude such recommendation or direction.
					(2)PenaltyAny
			 drug or biological product whose labeling is in violation of an order issued
			 under paragraph (1)(B) is deemed to be misbranded under section 502 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352).
				(3)Effective
			 dateAn order issued under paragraph (1)(B) shall take effect not
			 later than 1 year after the date of the enactment of this Act.
				(4)DefinitionsIn
			 this subsection:
					(A)The term
			 biological product has the meaning given such term in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
					(B)The terms
			 drug and labeling have the meanings given such
			 terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 321).
					
